Case 2:19-cr-20164-TGB-EAS ECF No. 25 filed 06/11/20   PageID.119   Page 1 of 2




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION




UNITED STATES OF AMERICA,                        2:19-CR-20164-TGB


                  Plaintiff,
                                             ORDER REQUIRING
                                          SUPPLEMENTAL BRIEFING
      vs.


MICHAEL ENGLISH,


                  Defendant.


     The Court is in receipt of a letter dated April 7, 2020 from

Defendant Michael English, which it will construe as a motion for release

to home confinement or compassionate release. In light of the Sixth

Circuit’s recent decision in United States v. Alam, --- F.3d ---, 2020 WL

2845694 (6th Cir. June 2, 2020), Defendant English must exhaust his

administrative remedies seeking release within the Bureau of Prisons.

However, his letter does not indicate whether he has exhausted his

administrative remedies.
Case 2:19-cr-20164-TGB-EAS ECF No. 25 filed 06/11/20   PageID.120   Page 2 of 2




     Defendant English is ordered to submit supplemental briefing

explaining whether he has sought administrative relief through the

Bureau of Prisons, and, if so, the status of his request. He is directed to

mail his response directly to the address below within 30 days of the date

of this Order. Failure to submit to this address will result in significant

processing delays:

                                  Clerk’s Office
                        Theodore Levin U.S. Courthouse
                     231 W. Lafayette Boulevard, Room 599
                               Detroit, MI 48226


If the Court has not received a response within 30 days, the Court will

take no further action in this matter and the motion may be denied

without prejudice.

     DATED this 9th day of June, 2020.


                                   BY THE COURT:




                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
